Order entered February 26, 2020




                                        In the
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  No. 05-19-01022-CR

                 MARCEL LAKEIST WILLIAMS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F16-42251-U

                                       ORDER

      The reporter’s record in this appeal is past due. When it was not timely filed,

we notified court reporter Sasha Brooks by postcard dated November 21, 2019 and

directed her to file (1) the reporter’s record, (2) written verification no hearings

were recorded, or (3) written verification appellant had not requested the reporter’s

record by December 21, 2019. We received no response from Ms. Brooks and the

reporter’s record was not filed. We then ordered the reporter’s record filed by

February 3, 2020. We cautioned Ms. Brooks that the failure to file the reporter’s
record by that date might result in the Court ordering she not sit until the reporter’s

record is filed. To date, the reporter’s record has not been filed.

       We ORDER court reporter Sasha Brooks not to sit until the reporter’s
record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable

Stephanie Mitchell, Presiding Judge, 291st Judicial District Court; to Sasha

Brooks, official court reporter, 291st Judicial District Court; to the Dallas County

Auditor’s Office; and to counsel for all parties.



                                               /s/    CORY L. CARLYLE
                                                      JUSTICE